This is one of four suits growing out of the same accident, and in which the facts, constituting negligence, are the same. The only difference in the several causes being the amount of damage sustained.
The appeal in this case is from a judgment in favor of Charlie Chandler, the husband of Ella Chandler, claiming damage for loss of companionship and consortium of his wife, and expenses incurred for medicine and medical attention.
The only question insisted upon by appellant is that the verdict of the jury, awarding damage of $250, is excessive; and that the trial court erred in overruling a motion to set aside the verdict and for a new trial on that ground.
There is no fixed rule for the determination of the amount of damage in a case of this kind. Of necessity, therefore, the amount is largely in the discretion of the jury, under a proper charge from the court. Unless the amount awarded is so excessive as to indicate bias or prejudice, an appellate court will not interfere with the verdict.
In this case there was evidence on the part of the plaintiff tending to establish his claim, and we are not impressed that the amount is so excessive as to require a reversal of the case.
The judgment is affirmed.
Affirmed.